On the 26th day of February, this year, appellant *Page 251 
was found guilty in the County Court of Tarrant County of keeping a disorderly house and her punishment assessed at a fine of $200 and twenty days confinement in the county jail.
There is evidence in the record amply sustaining the judgment. There is no complaint made of the charge of the court.
1. The first seven bills of exception are substantially to the same effect. Appellant introduced a number of witnesses, and as appears from the bill, proposed to prove by such witnesses the following facts: "That witness had been to house of defendant frequently during this time, and had been in said house frequently during this time and had watched the house and had seen no man come in and go out, and no woman come in and go out, and nothing improper about the place from the time this order was passed." That it would be competent to show by any witness cognizant of the facts that men and women had not frequented the house in question for immoral purposes, at or about the time made by the State's evidence, there would seem to be no doubt. The trouble with the bill of exceptions is that it does not specify any time covered by the State's evidence, nor any time within the period of limitation. It seems to refer to a time when some order was passed. When this order was passed is not shown by the bill, nor is it otherwise shown in the record. It is well settled that a bill of exceptions can not be aided either by a statement in reply to a motion for new trial or by the statement of facts. Douglas v. State, 58 Tex.Crim. Rep., 124 S.W. Rep., 933. As presented, the bill of exceptions, tested by its recitals, or read in the light of the entire record, is insufficient in that the time of the matter sought to be shown does not appear to be of such date as to render the testimony admissible.
2. On the trial it was proposed to be shown by appellant that she had not aided or abetted or encouraged anyone in carrying on a disorderly house or bawdy house upon her premises. This was objected to on the ground that the question was leading, and it called for a conclusion. Appellant testified practically in detail as to her connection with the house in question and the purposes for which it was kept. The testimony in the form sought to be adduced was largely in the nature of a conclusion, and if admitted, could have added nothing to the strength of appellant's denial that the house in question was a disorderly house.
3. While the witness Douglass was on the stand he was asked the question as to a house which had been run as a disorderly house for a number of years and which had acquired the reputation of being a disorderly house, and had ceased to be kept for such purpose, how long it would take it to get over that reputation. To this the State objected on the ground that this question was but an argument and called for a conclusion of the witness. The bill recites that if permitted the witness would have testified that it would take several months for such house to get over its reputation if it had been run *Page 252 
as a disorderly house for several years. This was not a matter of expert knowledge or a subject about which the witness should have been permitted to testify. If the house had been theretofore conducted as a disorderly house, on an issue that such conduct of the house had been thereafter abandoned and that it was not so kept at the date of the charge, this would have been a question of fact for the jury to have considered.
Finding no error in the record it is ordered that the judgment of conviction be and the same is hereby affirmed.
Affirmed.
                          ON REHEARING.                       February 22, 1911.